         Case 1:20-cr-00644-RMB Document 19
                                         18 Filed 04/06/21
                                                  04/05/21 Page 1 of 1




BY ECF

Honorable Richard M. Berman
United States District Judge
Southern District of New York
New York, New York 10007

Re:    United States v. Alexander Gil
       20 Cr. 644 (RMB)

Dear Judge Berman:

        I am the attorney for Alexander Gil, the defendant in the above-captioned case, and write
to request a thirty-day adjournment of the sentencing proceeding, which is currently scheduled
for April 20, 2021. Per this Court’s order, the sentencing submission is due April 6, 2021. In
this case, however, we are still awaiting various documents that will enable us to effectively
represent Mr. Gil at sentencing.

       I have conferred with AUSA Sarah Mortazavi and she does not object to this thirty-day
adjournment. This is the first request for an adjournment of sentencing. Thank you for your
consideration of this request.

                                                            Respectfully Submitted,


                                                            /s/ Marisa K. Cabrera
                                                            Marisa K. Cabrera, Esq.
                                                            Assistant Federal Defender
Application granted. Sentencing
                                                            Tel.: (212) 417-8730
adjourned to May 25, 2021 at 9:00 AM.
Defense
cc:     submission
      AUSA          is due 5/11/21.
             Sarah Mortazavi (by ECF)
Government submission is due 5/18/21.




      4/6/21
